Filed 9/20/22 In re A.P. CA4/2


                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 In re A.P., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                          E078730
           Plaintiff and Respondent,
                                                                          (Super.Ct.No. J278300)
 v.
                                                                          OPINION
 A.P.,

           Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Charles J. Umeda,

Judge. Affirmed.

         Bruce L. Kotler, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
       Minor A.P. appeals his grant of probation after being released from the Division of

Juvenile Justice Facilities. His attorney has filed a brief under the authority of People v.

Wende and Anders v. California1 informing this court they were unable to identify any

errors and asking us to perform an independent review of the record. Based on our

independent review of the record, we find no error and affirm.

                                              I.

                                          FACTS

       A.P. was first declared a ward of the court in 2018 after admitting to attempted

robbery and possession of a firearm by a minor. (Penal Code, §§ 664/211, 29610.) The

court placed him on probation for these offenses. In 2019, A.P. admitted to residential

burglary. (Penal Code, § 459.) The court continued A.P. on probation but with

additional terms.

       On June 5, 2020, A.P. admitted to assault. (Penal Code, § 245, subd. (a)(4).) On

June 19, 2020, the court committed A.P. to the Division of Juvenile Justice Facilities.

       Nearly two years later, on March 9, 2022, the court released A.P. from the

Division of Juvenile Justice Facilities and placed him on probation. The court imposed

the same terms and conditions of probation as it did the last time it placed A.P. on

probation, with two additional terms. One of these additional terms required A.P. to

submit to continuous electronic GPS monitoring as directed by the probation officer.

A.P. objected to this term, arguing it was vague, overbroad , and otherwise in violation of

       1   People v. Wende (1979) 25 Cal.3d 436; Anders v. California (1967) 386 U.S.
738.

                                              2
the holding in People v. Lent (presumably People v. Lent (1975) 15 Cal.3d 481). The

court modified the term to require probation to consider whether to terminate the GPS

monitoring every 14 days if it decided to require such monitoring.

          On March 22, 2022, A.P. filed a notice of appeal from the court’s March 9, 2022,

orders.

                                               II.

                                        DISCUSSION

          We appointed counsel to represent A.P. on appeal, and counsel has filed a brief

under the authority of People v. Wende and Anders v. California, setting forth a statement

of the case, a summary of the facts and potential arguable issues, and asking us to

conduct an independent review of the record.

          Counsel’s brief raised one potential issue for our consideration: whether the court

erred in imposing the GPS monitoring term. We offered A.P. an opportunity to file a

personal supplemental brief, and he has not done so.

          We have independently reviewed the record for potential error as required by

People v. Kelly (2006) 40 Cal.4th 106 and find no arguable error that would result in a

disposition more favorable to A.P.




                                               3
                                    III.

                                DISPOSITION

      We affirm the judgment.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                RAPHAEL
                                                          J.
We concur:


CODRINGTON
          Acting P. J.


FIELDS
                       J.




                                     4